801 F.2d 394Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rafael M. MONTANO, M.D., Plaintiff-Appellant,v.HOSPITAL COMMISSION OF PRINCE GEORGE'S COUNTY, MARYLAND;and Benjamin Pecson, M.D., Chairman, Board of Directors;and Raleigh Cline, Chief Executive Officer;  and HalukBoneval, M.D., President of Medical Staff;  and William B.Hagan, M.D., Acting Director of Medical Education;  and LeeS. Alt, Administrative Assistant;  and Frederick Wilhelm,M.D.;  and Department of Family Practice:  Assistant ProgramCoordinator, Janet Avery, M.D.;  and Department of FamilyPractice, Assistant Program Coordinator, Samuel Alleyne,M.D.;  and Mr. DeGeorge, Corporate Attorney for PGGH andDepartment of Security Chief, Albert Kulle, Defendants-Appellees.
No. 86-2067.
United States Court of Appeals, Fourth Circuit.
Submitted July 18, 1986.Decided Sept. 23, 1986.

Rafael M. Montano, appellant pro se.
Sherrie L. Krauser, Thomas P. Smith, for appellees.
D.Md.
AFFIRMED.
Before WIDENER, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that Court's order granting summary judgment to defendants is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Montano v. Hospital Commisson of Prince George's County, C/A No. 84-4608-JFM (D.Md., May 12, 1986) .


2
AFFIRMED.